                       IN TIIB UNITED STATES DISTRICT COURT
                   FOR TIIB EASTERN DISTRICT OF NORIB CAROLINA
                                  WESTERN DMSION
                                   No. 5:18-CR-480-D


UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )               ORDER
                                              )
SAIRAM YERUVA,                                )
                                              )
                          Defendant.          )


       On July 22, 2020, Sairam Yeruva ("Yeruva") moved through counsel for compassionate

release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),, 132 Stat. 5194,

5239-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 63] and attached documents in

support [D.E. 63-1, 63-2, 63-3, 63-4, 63-5, 63-6]. On July 31, 2020, Yeruva moved pm se for

compassionate release under the First Step Act [D.E. 64]. On August 4 and August 14, 2020, the

United States responded in opposition [D.E. 66, 67]. On September 22, 2020, Yeruva again moved

pro se for compassionate release [D.E. 68]. As explained below, the court denies Yeruva' s motions

for compassionate release.

                                                  I.

       On January 7, 2019, pursuant to a written plea agreement, Yeruva pleaded guilty to

conspiracy to commit visa fraud in violation of 18 U.S.C. § 371. See [D.E. 12, 13]. On February

19, 2020, the court held Yeruva's sentencing hearing. See [D.E. 57, 59]. At the hearing, the court

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See Fed. R Crim. P.

32(i)(3)(A)--(B); [D.E. 41]; [D.E. 60] 1. The court calculated Yeruva's total offense level to be 21,

his criminal history category to be I, and his advisory guideline range on count one to be 37 to 46




            Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 1 of 6
months' imprisonment. See [D.E. 60] 1. After granting the government's downward departure

motion and thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court

sentenced Yeruva to 12 months' and one day imprisonment. See [D.E. 59]; [D.E. 60] 1-2. Yeruva

did not appeal.

        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission''). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1Bl.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

                                                  2

            Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 2 of 6
deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminii:;hes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least.65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                                                    3

             Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 3 of 6
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A). See, e.g.• United States v. McCoy,-F.3d-, 2020 WL 7050097, at *6--10 (4th Cir.

 Dec. 2, 2020). Nevertheless, section lB 1.13 provides informative policy when assessing an inmate's

motion, but a court independently determines whether any "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See.~ id. at *9. In doing so,

the court may consult U.S.S.G. § lBl.13, but independently assesses the text of 18 U.S.C. §

3582(c)(l)(A) and the section 3553(a) factors. See,~ id. at *6--10; United States v. Jones, No.

20-3071, 2020 WL 6817488, at *1-2 (6th Cir. Nov. 20, 2020); United States v. Gunn, No. 20-1959,


                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 4 of 6
2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. RY:ffin, 978 F.3d 1000, 1007--08

(6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v.

Clark, No. 1:09-CR-336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

       Yeruvaseekscompassionatereleasepursuantto section3582(c)(l)(A)(i). See [D.E. 63] 1.

In support, Yeruva cites ~e COVID-19 outbreak at FCI Butner Low as an extraordinary and

compelling reason under section 3582. See id. at 5-7; [D.E. 64] 1-3. Yeruva also indicates that he

contracted COVID-19 in early July 2020 and does not believe he will rec()ver if he is infected a

second time. See [D.E. 68] 1.

       ·As a preHminary matter, the court assumes without deciding that Yeruva has exhausted his

administrative remedies in accordance with section 3582. See [D.E. 63] 2. The government

concedes that Yeruva has satisfied section 3582's exhaustion requirement. See [D.E. 66].

Accordingly, the court addresses Yeruva's claims on the merits.

       The court assumes without deciding that the COVID-19 outbreak at FCI Butner Low and

Yeruva's previous COVID-19 infection and recovery constitute extraordinary and compelling

reasons under section 3582(c)(1 )(A). Even so, the section 3553(a) factors counsel against reducing

Yeruva's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark,

2020 WL 1874140, at *3-8. Yeruva engaged in serious criminal conduct between April 12, 2010,

and December 14, 2014, conspiring with others to submit false immigration forms and

documentation to immigration officials in support of at least 183 H-lB program petitions. See PSR

ff 1-19. This conspiracy generated at least $26.2 million in ill-gotten proceeds. See id. ff 14-19.
Nonetheless, Yeruva is not a recidivist and has taken some positive steps while incarcerated. See

id. ,r 24; [D.E. 63] 8. Having considered the entire record, the section 3553(a) factors, Yeruva's

arguments, and the need to punish Yeruva for his criminal behavior, to incapacitate Yeruva, to

                                                5

           Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 5 of 6
promote respect for the law, to deter others, and to protect society, the court declines to grant

Yeru.va's motions for compassionate release. See,~ Chavez-Mesa v. United States, 138 S. Ct.

1959, 1966--68 (2018); Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR,

2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                               II.

       In sum, the court DENIES Yeru.va's motions for compassionate release [D.E. 63, 64].

       SO ORDERED. This .lL day of December 2020.



                                                        J     SC.DEVERID
                                                        United States District Judge




                                               6

           Case 5:18-cr-00480-D Document 69 Filed 12/11/20 Page 6 of 6
